DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Election/Restrictions
Applicant's affirmation of election with traverse of Group I in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the ground(s) that (1) the European Examiner in the PCT application did not required a lack of unity or an election between original claims (2) the claims of the present invention would appear to be part of an overlapping search area and examination of the entire application would not place a serious burden on the Examiner.  
Regarding (1), this is not found persuasive because while the European Examiner in the PCT application did not required a lack of unity, Groups I and II lack unity of invention over the prior art in view of Montenegro et al. US-20150065730-A1.  Even though Groups I and II require the technical feature of Formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Montenegro et al. US-20150065730-A1, as discussed in the previous Office action and below.  Regarding (2), this is not found persuasive because the analysis used to determine whether the Office may require restriction in national stage applications submitted under 35 U.S.C. 371 is unity of invention analysis and a serious search burden is not a criterion in unity of invention analysis.  It is noted that the cited MPEP 803 refers to analysis used to determine whether the Office may require restriction to national applications filed under 35 U.S.C. 111(a).
The requirement is still deemed proper and is therefore made FINAL.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2022 has been considered by the examiner.

Response to Amendment
Claims 15, 17, 24–25, and 27 are amended, claims 29–33 are new, and claims 16, 18–19, and 22 are cancelled due to Applicant's amendment dated 07/28/2022.  
Claims 15, 17, 20–21, and 23–33 are pending and claim 23 is withdrawn from consideration.

The rejection of under 35 U.S.C. 103 as being unpatentable over Montenegro et al. US-20150065730-A1 as set forth in the previous Office Action is herein revised to reflect how the modified compound meets the claims as amended due to the Applicant's amendment dated 07/28/2022.  The rejection is maintained.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicant’s arguments on pages 12–14 of the reply dated 07/28/2022 with respect to the rejection under 35 U.S.C. 103 as being unpatentable over Montenegro et al. US-20150065730-A1 ("Montenegro") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on bottom of page 12 to the top of page 14 of the reply that with the amendments, claim 15 is now limited to compounds which have groups attached to the nitrogen of the amine group on the spirobifluorene, which are selected from unsubstituted phenyl and optionally substituted fluorenyl and therefore the person of ordinary skill in the art would have to both modify the groups on the amine nitrogen to be unsubstituted phenyl or optionally substituted fluorenyl, instead of two biphenyl groups, and modify the bonding position of the amine nitrogen to be in the 1-position on the spirobifluorene, instead of the 4- position to arrive at the claimed compound.
Examiner's response -- The examiner respectfully disagrees.  As noted in greater detail in the rejections under 35 U.S.C. 112(b) below, claim 15 recites subscript m; however it is unclear how this relates to the claimed Formula (I-A-1) and Formula (I-B-1) because subscript m does not appear in the claimed Formula (I-A-1) and Formula (I-B-1).  As such it is unclear how the proviso that appears in the definition of m (wherein in the case of m=0…) applies to the claimed Formula (I-A-1) and Formula (I-B-1) and thus the claim does not appear to be limited to compounds which have groups attached to the nitrogen of the amine group on the spirobifluorene, which are selected from unsubstituted phenyl and optionally substituted fluorenyl.
Applicant's argument -- Applicant argues on page 14 that (1) it would not have been obvious to one having ordinary skill to modify the compounds shown on page 14 of the reply to further comprise the claimed R1 substituents, (2) according to Montenegro it is clearly preferred that the spirobifluorene has no substituents besides amines, as can be seen from the working examples and the specification, and (3) there is no teaching in Montenegro in regard to the particular substitution pattern of the substituent groups R1 according to the formulae (I-A-1) and (I-B-1) of claim 15.
Examiner's response -- The Examiner respectfully disagrees for the following reasons.  The compounds cited on page 14 of the reply are not the compounds cited in the rejection of record and Montenegro teaches additional compounds of the general formula of Montenegro, of which 
    PNG
    media_image1.png
    395
    377
    media_image1.png
    Greyscale
 is one.  As discussed in greater detail in the previous Office action and the rejection below, it would have been obvious to on having ordinary skill in the art to make the positional isomer of the compound 
    PNG
    media_image1.png
    395
    377
    media_image1.png
    Greyscale
wherein the amine group –NAr1Ar2 is substituted at the 1-position on the spirobifluorene group, based on teachings of Montenegro.  This compound already comprises substituents that correspond to the claimed R1 and thus the substituents do not need to be added.   Montenegro clearly contemplated such a substitution pattern, as seen by the more specific formulae of the general formula (1) including the formula (8a) 
    PNG
    media_image2.png
    210
    326
    media_image2.png
    Greyscale
 (¶ [0035], page 5), wherein R1 and R2 may be hydrogen. Finally, while Montenegro teaches many compounds wherein the substituents corresponding to the claimed R1 are not present, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.

Claim Objections
Claim 17 is objected to because of the following informalities:  it is suggested for ease of reading that line 1 of claim 17 "m is 1, the groups…" be replaced with "m is 1, and the groups…"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 20–21, and 24–33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites R2 is, identically or differently at each occurrence, selected from…" However, it is unclear where R2 may be present in the Formula (I-A-1) or Formula (I-B-1).  Previously, the claim recited Formula (I) comprising a substituent R1 with a subscript n such that 

    PNG
    media_image3.png
    73
    823
    media_image3.png
    Greyscale

However, as amended, the claimed Formula (I-A-1) and Formula (I-B-1) do not recite a subscript n and the definition of subscript n has been deleted.  Therefore, the claim is indefinite because it is unclear whether or not R2 is required to be present and how the claim may be met with respect to R2.
For purposes of interpretation, the claim will be interpreted such that R2 is not present.
Claims 17, 20–21, and 24–33 are rejected as being dependent on indefinite claim 15.

Regarding claim 15, in claim 15 the definition of subscript k has been deleted by the amendment of 07/28/2022; however, subscript k appears in the formula in the definition of R2 
    PNG
    media_image4.png
    130
    281
    media_image4.png
    Greyscale
.  As mentioned above, the claim is indefinite because it is unclear whether or not R2 is required to be present and how the claim may be met with respect to R2.  However, if R2 were to be present and selected as
    PNG
    media_image4.png
    130
    281
    media_image4.png
    Greyscale
 it is unclear what the definition of subscript k is meant to be.
For purposes of interpretation, the claim will be interpreted such that R2 is not present.
Claims 17, 20–21, and 24–33 are rejected as being dependent on indefinite claim 15.

Regarding claim 15, claim 15 recites variable E and subscript m; however it is unclear how these relate to the claimed Formula (I-A-1) and Formula (I-B-1).  Variable E and subscript m do not appear in the claimed Formula (I-A-1) and Formula (I-B-1).  As such it is unclear how the proviso that appears in the definition of m (wherein in the case of m=0…) applies to the claimed Formula (I-A-1) and Formula (I-B-1).  Therefore, the claim is indefinite because it is unclear whether or not variable E and subscript m are required to be present and how the claim may be met with respect to variable E and subscript m.
For purposes of interpretation, the claim will be interpreted such that variable E and subscript m not present.
Claims 17, 20–21, and 24–33 are rejected as being dependent on indefinite claim 15.

Regarding claim 17, claim 17 recites subscript "m is 1"; however it is unclear how this relates to the claimed Formula (I-A-1) and Formula (I-B-1) recited in claim 15 from which claim 17 depends.  Subscript m does not appear in the claimed Formula (I-A-1) and Formula (I-B-1).  Therefore, the claim is indefinite because it is unclear how the claim may be met with respect to subscript m.
For purposes of interpretation, the claim will be interpreted such that "m is 1" is not present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 17, 20–21, and 24–33 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. US-20150065730-A1 ("Montenegro").
Regarding claims 15, 17, 20–21, and 24–32, Montenegro teaches a compound represented by a general formula (1) 
    PNG
    media_image5.png
    237
    394
    media_image5.png
    Greyscale
 (¶ [0006]), and further an oligomer, polymer or dendrimer comprising the compound (¶ [0091]), a formulation comprising the compound with an organic solvent (¶ [0142]), an electronic device comprising the compound (¶ [0102]), and more specifically, an organic electroluminescent device comprising the compound (¶ [0104]), wherein organic electroluminescent device comprises a cathode, an anode and at least one emitting layer, one or more hole-injection layers, hole-transport layers, and hole-blocking layers (¶ [0106]), wherein the compound is used as hole-transport material in a hole-transport or hole-injection or electron-blocking layer or as matrix material for fluorescent or phosphorescent emitters in an emitting layer (¶ [0108]).  Montenegro teaches the organic electroluminescent devices comprising the compound have benefits including high efficiency, long lifetime, and low use and operating voltages (¶ [0144]-[0148]).  Montenegro discloses examples of the compound of the formula (1) (¶ [0083]) including compound 
    PNG
    media_image1.png
    395
    377
    media_image1.png
    Greyscale
(page 86).
Montenegro does not specifically disclose a compound like 
    PNG
    media_image1.png
    395
    377
    media_image1.png
    Greyscale
wherein the amine group –NAr1Ar2 is substituted at the 1-position on the spirobifluorene group.  However, Montenegro teaches that the amine group –NAr1Ar2 may be substituted at the 1-position as seen in the general formula (1) and more specifically in the formula (8a) 
    PNG
    media_image2.png
    210
    326
    media_image2.png
    Greyscale
 (¶ [0035], page 5).  Additionally, Montenegro teaches compounds wherein the amine group –NAr1Ar2 is substituted at the 1-position including compound 
    PNG
    media_image6.png
    355
    331
    media_image6.png
    Greyscale
 (page 24).
Therefore, given the general formula and teachings of Montenegro, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the compound 
    PNG
    media_image1.png
    395
    377
    media_image1.png
    Greyscale
wherein the amine group –NAr1Ar2 is substituted at the 1-position on the spirobifluorene group.  One of ordinary skill in the pertinent art would have been motivated to produce additional compounds represented by the general formula (1) of Montenegro in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful as a hole-transport material in a hole-transport or hole-injection or electron-blocking layer or as matrix material for fluorescent or phosphorescent emitters in an emitting layer in the device of Montenegro and possess the benefits described above taught by Montenegro.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compound of Montenegro has the structure 
    PNG
    media_image7.png
    443
    546
    media_image7.png
    Greyscale
 and is a compound of the claimed Formula (I-A-1) wherein:
	ArL is not required to be present;
	Ar1 and Ar2 are each identically an aromatic ring system having 12 aromatic ring atoms (a biphenyl group);
	E is not required to be present;
	R1 are each identically an alkyl group having 1 C atom (a methyl group) (claimed R1-1);
	R2 is not required to be present;
	R3 is not required to be present;
	R4 is not required to be present;
	R5 is not required to be present; and
	m is not required to be present.

Regarding claim 33, Montenegro teaches the modified compound as discussed above with respect to claim 15.
Montenegro does not specifically disclose a compound as discussed above of the general formula (1) and more specifically the formula (8a) 
    PNG
    media_image2.png
    210
    326
    media_image2.png
    Greyscale
  of Montenegro (¶ [0035], page 5) where subscript i is 1 and ArS is a group corresponding to the claimed AL.  However, Montenegro teaches that I may be 0 or 1(¶ [0014]) and that ArS may be an aromatic or heteroaromatic ring system having 6 to 60 C atoms (¶ [0009]).  Montenegro further teaches exemplary compounds of the formula (1) wherein i is 1 and ArS is a phenylene group (pages 26–28).
Therefore, given the general formula and teachings of Montenegro, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute the modified compound such that i is 1 and ArS is a phenylene, because Montenegro teaches the variables may suitably be selected as such and teaches exemplary compounds wherein i is 1 and ArS is a phenylene.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a hole-transport material in a hole-transport or hole-injection or electron-blocking layer or as matrix material for fluorescent or phosphorescent emitters in an emitting layer in the device of Montenegro and possess the benefits as described above taught by Montenegro.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select ArS phenylene, because it would have been choosing from the list of specifically exemplified ArS group disclosed by Montenegro, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a hole-transport material in a hole-transport or hole-injection or electron-blocking layer or as matrix material for fluorescent or phosphorescent emitters in an emitting layer in the device of Montenegro.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (1) having the benefits as described above taught by Montenero in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The further modified compound of Montenegro is a compound of the claimed Formula (I-B-1) wherein:
	ArL is an unsubstituted aromatic ring system having 6 carbon atoms (a phenylene group);
	Ar1 and Ar2 are each identically an aromatic ring system having 12 aromatic ring atoms (a biphenyl group);
	E is not required to be present;
	R1 are each identically an alkyl group having 1 C atom (a methyl group) (claimed R1-1);
	R2 is not required to be present;
	R3 is not required to be present;
	R4 is not required to be present;
	R5 is not required to be present; and
	m is not required to be present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Parham et al. US-20120126179-A1 ("Parham").  It is noted that is cited on the IDS of 12/18/2019. Parham exemplifies preferred compounds of the general formula I (¶ [0034]) including compound (16) 
    PNG
    media_image8.png
    242
    447
    media_image8.png
    Greyscale
 (page 7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786